Citation Nr: 0947040	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-33 992	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether vacatur of the decision of the Board of Veterans' 
Appeals (Board) issued on October 5, 2009, is warranted.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to January 13, 2006.

3.  Entitlement to a rating in excess of 50 percent for PTSD 
since January 13, 2006.

4.  Entitlement to a rating in excess of 10 percent for 
asthma.

5.  Entitlement to a compensable rating for bilateral pes 
planus valgus.

6.  Entitlement to a compensable rating for hypertension.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2002 to July 2004.  
This matter comes before the Board on appeal from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The claims folder was 
subsequently transferred to the RO in Atlanta, Georgia.

This case was remanded by the Board in January 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  On October 5, 2009, the Board issued a decision 
withdrawing the claims on appeal.

2.  Thereafter, the Veteran submitted a statement that he did 
not wish to have his claims withdrawn.

3.  Prior to January 13, 2006, PTSD was manifested by sleep 
disturbance, nightmares, intrusive thoughts, social 
avoidance, irritability, hypervigilance, depression, fatigue, 
and feelings of hopelessness, with good short-term memory and 
no evidence of thought disorder or current hallucinations.

4.  Since January 13, 2006, PTSD has been manifested by 
hypervigilance, irritability, anger outbursts, anxiousness, 
restless psychomotor activity, sleep impairment, panic 
attacks in crowds, and mildly impaired immediate memory.  

5.  Bronchial asthma is manifested by an FEV-1 of 86.3-
percent predicated and a FEV-1/FVC of 75 percent, with no use 
of inhalers or medicine to treat the disability.

6.  Pes planus valgus is manifested by limitation of function 
due to mild pain in the right foot, with no evidence of 
painful motion, edema, instability, weakness, or tenderness.

7.  Hypertension is manifested by diastolic pressure 
predominantly under 100 and systolic pressure predominantly 
under 160.  

8.  The Veteran is service-connected for PTSD (50 percent), 
asthma (10 percent), bilateral pes planus (0 percent), and 
hypertension (0 percent).  His combined disability rating is 
60 percent.  

9.  The evidence demonstrates that the Veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.   


CONCLUSIONS OF LAW

1. The criteria for vacating the Board decision issued on 
October 5, 2009, have been met. 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2009).

2. The criteria for a rating in excess of 30 percent for PTSD 
prior to January 13, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2009).

3.  The criteria for a rating in excess of 50 percent for 
PTSD since January 13, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.14, 4.130, DC 9411 (2009).

4.  The criteria for a rating in excess of 30 percent for 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 
4.97, DC 6602 (2009).

5.  The criteria for a compensable rating for bilateral pes 
planus valgus have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1-4.14, 4.71a, DC 5276 (2009).

6.  The criteria for a compensable rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.104, DC 
7101 (2009).

7.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, the claims.  

I.  Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).    

Here, in correspondence dated in September 2009, the Veteran 
wrote, "[a]t this time I would like to withdraw my 
application to further appeal your decision."  This 
correspondence was interpreted by the Board as an attempt to 
withdraw his Substantive Appeal in writing prior to the 
promulgation of a Board decision.  As such, the Board 
dismissed each of the claims included in his Substantive 
Appeal in an October 2009 decision.

However, in correspondence received in October 2009, the 
Veteran indicated that he wrote the September 2009 letter 
under the mistaken impression that he had been granted "full 
disability."  Upon learning that this was not the case, he 
indicated his desire for "the appeal to keep going because 
of unemployability."  

Accordingly, the October 2009 Board decision addressing the 
issues of increased rating for PTSD, asthma, bilateral pes 
planus, and hypertension is vacated.  

II.  Increased Rating Claims

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings will be applied, the higher rating will be assigned 
if the disability picture more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the requirements of Fenderson and 
finds that staged ratings, other than those already assigned, 
are not appropriate in this case as the factual findings do 
not show distinct time periods where any aspect of the 
service-connected disability exhibited symptoms that would 
warrant different ratings.

PTSD in Excess of 30 Percent Prior to January 13, 2006

Service connection was established for PTSD in a May 2005 
rating decision on appeal.  At that time, the RO assigned an 
evaluation of 30 percent rating effective July 2004.  The 
Veteran appealed, asserting that his PTSD worsened to the 
degree that it prohibited him from securing a substantially 
gainful occupation.  

In an August 2009 rating decision, the RO increased his 
rating to 50 percent effective January 2006, the date of 
psychiatric assessments conducted in the development of his 
claim for Social Security Administration (SSA) disability 
benefits.  However, he continues to disagree with the 
assigned disability ratings.

The Board will first address the propriety of the 30 percent 
evaluation for PTSD in effect prior to January 13, 2006.  
PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411 (2009).  

Under this general rating formula, a 50 percent rating is 
warranted with occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

After reviewing the evidence of record, the weight of the 
evidence does not support an evaluation in excess of 30 
percent for PTSD for the period prior to January 13, 2006, as 
will be discussed below.

First, the Veteran was afforded a VA PTSD examination in 
March 2005, at which time he was diagnosed with PTSD with 
related depression.  Subjectively, he complained of sleep 
disturbance, nightmares, intrusive thoughts, social 
avoidance, irritability, hypervigilance, depression, fatigue, 
and feelings of hopelessness.  He lived in Oklahoma with his 
girlfriend at the time and was employed as a forklift 
operator at a discount department store.  

Upon examination, the Veteran was found to be oriented as to 
person, place, and time, although he did not know the exact 
date.  He exhibited good short-term memory.  There was no 
evidence of thought disorder in the sense of derailment, 
tangentiality, or circumlocution.  Although he reported 
hallucinatory-type phenomenon shortly after returning from 
Iraq, he no longer experienced such hallucinations.  

He was not suicidal or homicidal.  He exhibited a high level 
of verbal analysis skills and verbal abstracting skills.  The 
examiner did find, however, that the Veteran demonstrated 
considerable difficulty with work functions due to his mental 
health issues.  Specifically, he opined that the Veteran's 
PTSD with associated depression, irritability, and 
nervousness produced a considerable level of social and 
occupational dysfunction.  

VA treatment records dated from January 2005 to January 2006 
reveal ongoing treatment for PTSD.  The Veteran initially 
reported a history of suicidal ideation in Iraq and current 
feelings of intense anxiety when around other people in 
January 2005.  The VA physician noted that his mood and 
affect were anxious, but indicated no current homicidal or 
suicidal ideation.  A psychiatric treatment note from later 
that month indicated that he was alert and oriented as to 
person, time, and place.  

In July 2005, the Veteran complained of depression and panic 
attacks, claiming that he was no longer able to work.  In 
October 2005, he stated that his medications were not working 
and that he was experiencing homicidal thoughts.  His 
physician noted the presence of anxiety and thoughts of harm 
to others. 

Significantly, the overall evidence of record does not 
indicate that his PTSD has caused speech disorders.  His 
thought processes have similarly been assessed as normal.  
Further, the evidence throughout the record demonstrates 
intact judgment and insight.  Moreover, the Veteran did not 
exhibit impairment of short- and long-term memory.  

Next, the evidence of record does not reflect that the 
Veteran suffered from regular panic attacks; rather, he only 
suffered from anxiety when around others.  The evidence 
throughout the rating period does indicate some symptoms of 
social isolation and avoidance, such as having very few 
friends and ceasing contact with his fellow servicemen for 
several months.  

Although a review of the record indicates that the Veteran 
preferred to be alone and kept to himself, there is evidence 
that he was able to maintain social relationships.  For 
example, he indicated that he shared an apartment with his 
girlfriend and that the two got along "all right."   

Despite the social isolation and single report of suicidal 
ideation detailed above, the overall evidence does not show 
that his PTSD symptoms have caused impairment such as to 
warrant the next-higher 50 percent evaluation under the 
general rating formula for mental disorders for the period 
prior to January 13, 2006.  

The Board has also considered the Veteran's Global Assessment 
of Functioning (GAF) scores assigned at VA outpatient 
treatment visits and at his VA examinations. GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM IV)).

Here, the March 2005 VA examiner assigned a GAF score of 52.  
VA outpatient treatment records revealed a score of 45 in 
October 2005.  Therefore, the GAF scores referable to the 
Veteran's PTSD range from 45 to 52.  

In this regard, the Board notes that scores ranging from 41 
to 50 reflect serious symptoms or any serious impairment in 
social, occupational, or school functioning.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 45 to 50, a higher rating is not 
warranted on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  

Indeed, as discussed above, the competent evidence does not 
show any speech disorders.  Furthermore, regular panic 
attacks occurring in excess of once per week were not 
reported during this period.  Although the Veteran 
demonstrated symptoms of social isolation, he was still able 
to maintain some meaningful interpersonal relationships.  

Here, the higher GAF scores (52) are most consistent with the 
Veteran's actual disability picture.  Based on the above, an 
evaluation in excess of 30 percent is not warranted for the 
period prior to January 13, 2006.  In reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate. 

PTSD in Excess of 50 Percent Since January 13, 2006

As mentioned above, in an August 2009 rating decision, the RO 
increased the Veteran's rating to 50 percent effective 
January 2006, the date of psychiatric assessments conducted 
in the development of his claim for SSA disability benefits.  

In order to be entitled to the next-higher 70 percent rating, 
the evidence must show occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and spatial disorientation; 
neglect of personal appearance and hygiene; and inability to 
establish and maintain effective relationships.  

After reviewing the evidence of record, the weight of the 
evidence does not support an evaluation in excess of 50 
percent for PTSD for the period since January 13, 2006, as 
will be discussed below.

The Veteran's PTSD was increased to 50 percent on the basis 
of psychological assessments conducted to develop his claim 
for SSA disability benefits.  One of these assessment, a 
January 2006 psychological report, indicated that he had been 
unemployed since February 2005 after he got startled and 
inadvertently "hurt someone" at his discount department 
store job.  

The January 2006 examiner indicated poor eye contact as well 
as shaky and fidgety behavior.  He was oriented as to person, 
place, time, and purpose of the appointment.  His affect was 
anxious and his mood was appropriate.  He reported 
contemplating hurting himself after an altercation with his 
mother in December 2005 which led to him spending a day in 
the emergency room and having his medication doubled, 
although he denied any suicidal plan or intent.  

His speech was pressured but with good volume and tone.  He 
reported almost killing three civilians after he separated 
from service as well as seeing "real gas when a fake bomb 
exploded," but no additional details were provided.  His 
remote memory was intact and his judgment and insight were 
fair.  The examiner found the information obtained during the 
examination to be reliable.  

Furthermore, the Veteran was afforded a VA PTSD examination 
in August 2009, at which time he was again diagnosed with 
PTSD.  He was still unemployed and lived in Georgia where he 
shared an apartment with his girlfriend and her young son.  
He described enjoying playing with his girlfriend's son and 
being visited by his nephew, although he claimed that he did 
not otherwise socialize.  He stated that he and his 
girlfriend did not fight.  He reported hypervigilance, 
irritability, anger outbursts, and anxiousness.  

Upon psychological examination, the Veteran's speech was 
spontaneous and his psychomotor activity was restless.  His 
affect was appropriate and his mood was anxious.  His 
attention was intact and his thought process and thought 
content were unremarkable.  He did not suffer from delusions 
or hallucinations and he understood the outcome of his 
behavior.  His intelligence was average and he understood 
that he had a problem.  

He described sleep impairment, stating that he only slept 
three to four hours per night due to recurrent distressing 
nightmares of in-service traumatic events.  He did not 
exhibit inappropriate or obsessive/ritualistic behavior.  He 
did report suffering from panic attacks in crowds, but stayed 
in the house to avoid situations that would result in panic 
attacks.  

Importantly, there were no episodes of violence or suicidal 
or homicidal thoughts.  He exhibited good impulse control.  
His remote and recent memory were normal, while his immediate 
memory was mildly impaired.  

Significantly, the evidence for the period since January 13, 
2006, did not reveal symptoms as suicidal ideation; 
obsessional rituals; illogical speech, near-continuous panic 
or depression, impaired impulse control, or neglect of 
personal appearance and hygiene.  

The Board has also considered the Veteran's GAF scores 
assigned in the SSA disability assessment and the VA 
examination.  Here, the January 2006 SSA disability examiner 
assigned a GAF score of 55.  The August 2009 VA examiner 
assigned a GAF score of 45.  In May 2006, his VA treatment 
records indicated a GAF score of 48.  Therefore, the GAF 
scores referable to the Veteran's PTSD range from 45 to 55 
during this period.

In this regard, the Board notes that scores ranging from 41 
to 50 reflect serious symptoms or any serious impairment in 
social, occupational, or school functioning.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 45 to 50, a higher rating is not 
warranted on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  

Indeed, as discussed above, the competent evidence does not 
show any current suicidal ideation, obsessional rituals, 
illogical speech, near-continuous panic or depression, 
impaired impulse control, or neglect of personal appearance 
and hygiene.  Significantly, he denied any suicidal plan or 
intent at his most recent VA examination in August 2009.  

Here, the higher GAF scores (55) are most consistent with the 
Veteran's actual disability picture.  Based on the above, an 
evaluation in excess of 50 percent is not warranted for the 
period since January 13, 2006.  In reaching this conclusion, 
the benefit of the doubt doctrine has been applied where 
appropriate. 

Asthma in Excess of 10 Percent

The Veteran seeks a higher evaluation for his service-
connected asthma.  Service connection was established for 
asthma in the May 2005 decision on appeal.  At that time, the 
RO assigned an evaluation of 10 percent disabling under DC 
6602 effective July 2004.  He appealed.  

In order to warrant a 30 percent evaluation under DC 6602, 
pulmonary function tests (PFTs) must show:

?	FEV-1 of 56- to 70-percent 
predicated;
?	FEV-1/FVC of 56 to 70 percent;
?	daily inhalational or oral 
bronchodilator therapy; or
?	inhalational anti-inflammatory 

1. Whether vacatur of the decision of the Board of Veterans' 
Appeals (Board) issued on October 5, 2009, is warranted.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to January 13, 2006.

3.  Entitlement to a rating in excess of 50 percent for PTSD 
since January 13, 2006.

4.  Entitlement to a rating in excess of 10 percent for 
asthma.

5.  Entitlement to a compensable rating for bilateral pes 
planus valgus.

6.  Entitlement to a compensable rating for hypertension.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2002 to July 2004.  
This matter comes before the Board on appeal from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The claims folder was 
subsequently transferred to the RO in Atlanta, Georgia.

This case was remanded by the Board in January 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  On October 5, 2009, the Board issued a decision 
withdrawing the claims on appeal.

2.  Thereafter, the Veteran submitted a statement that he did 
not wish to have his claims withdrawn.

3.  Prior to January 13, 2006, PTSD was manifested by sleep 
disturbance, nightmares, intrusive thoughts, social 
avoidance, irritability, hypervigilance, depression, fatigue, 
and feelings of hopelessness, with good short-term memory and 
no evidence of thought disorder or current hallucinations.

4.  Since January 13, 2006, PTSD has been manifested by 
hypervigilance, irritability, anger outbursts, anxiousness, 
restless psychomotor activity, sleep impairment, panic 
attacks in crowds, and mildly impaired immediate memory.  

5.  Bronchial asthma is manifested by an FEV-1 of 86.3-
percent predicated and a FEV-1/FVC of 75 percent, with no use 
of inhalers or medicine to treat the disability.

6.  Pes planus valgus is manifested by limitation of function 
due to mild pain in the right foot, with no evidence of 
painful motion, edema, instability, weakness, or tenderness.

7.  Hypertension is manifested by diastolic pressure 
predominantly under 100 and systolic pressure predominantly 
under 160.  

8.  The Veteran is service-connected for PTSD (50 percent), 
asthma (10 percent), bilateral pes planus (0 percent), and 
hypertension (0 percent).  His combined disability rating is 
60 percent.  

9.  The evidence demonstrates that the Veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.   


CONCLUSIONS OF LAW

1. The criteria for vacating the Board decision issued on 
October 5, 2009, have been met. 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2009).

2. The criteria for a rating in excess of 30 percent for PTSD 
prior to January 13, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2009).

3.  The criteria for a rating in excess of 50 percent for 
PTSD since January 13, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.14, 4.130, DC 9411 (2009).

4.  The criteria for a rating in excess of 30 percent for 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 
4.97, DC 6602 (2009).

5.  The criteria for a compensable rating for bilateral pes 
planus valgus have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1-4.14, 4.71a, DC 5276 (2009).

6.  The criteria for a compensable rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.104, DC 
7101 (2009).

7.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, the claims.  

I.  Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).    

Here, in correspondence dated in September 2009, the Veteran 
wrote, "[a]t this time I would like to withdraw my 
application to further appeal your decision."  This 
correspondence was interpreted by the Board as an attempt to 
withdraw his Substantive Appeal in writing prior to the 
promulgation of a Board decision.  As such, the Board 
dismissed each of the claims included in his Substantive 
Appeal in an October 2009 decision.

However, in correspondence received in October 2009, the 
Veteran indicated that he wrote the September 2009 letter 
under the mistaken impression that he had been granted "full 
disability."  Upon learning that this was not the case, he 
indicated his desire for "the appeal to keep going because 
of unemployability."  

Accordingly, the October 2009 Board decision addressing the 
issues of increased rating for PTSD, asthma, bilateral pes 
planus, and hypertension is vacated.  

II.  Increased Rating Claims

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings will be applied, the higher rating will be assigned 
if the disability picture more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the requirements of Fenderson and 
finds that staged ratings, other than those already assigned, 
are not appropriate in this case as the factual findings do 
not show distinct time periods where any aspect of the 
service-connected disability exhibited symptoms that would 
warrant different ratings.

PTSD in Excess of 30 Percent Prior to January 13, 2006

Service connection was established for PTSD in a May 2005 
rating decision on appeal.  At that time, the RO assigned an 
evaluation of 30 percent rating effective July 2004.  The 
Veteran appealed, asserting that his PTSD worsened to the 
degree that it prohibited him from securing a substantially 
gainful occupation.  

In an August 2009 rating decision, the RO increased his 
rating to 50 percent effective January 2006, the date of 
psychiatric assessments conducted in the development of his 
claim for Social Security Administration (SSA) disability 
benefits.  However, he continues to disagree with the 
assigned disability ratings.

The Board will first address the propriety of the 30 percent 
evaluation for PTSD in effect prior to January 13, 2006.  
PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411 (2009).  

Under this general rating formula, a 50 percent rating is 
warranted with occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

After reviewing the evidence of record, the weight of the 
evidence does not support an evaluation in excess of 30 
percent for PTSD for the period prior to January 13, 2006, as 
will be discussed below.

First, the Veteran was afforded a VA PTSD examination in 
March 2005, at which time he was diagnosed with PTSD with 
related depression.  Subjectively, he complained of sleep 
disturbance, nightmares, intrusive thoughts, social 
avoidance, irritability, hypervigilance, depression, fatigue, 
and feelings of hopelessness.  He lived in Oklahoma with his 
girlfriend at the time and was employed as a forklift 
operator at a discount department store.  

Upon examination, the Veteran was found to be oriented as to 
person, place, and time, although he did not know the exact 
date.  He exhibited good short-term memory.  There was no 
evidence of thought disorder in the sense of derailment, 
tangentiality, or circumlocution.  Although he reported 
hallucinatory-type phenomenon shortly after returning from 
Iraq, he no longer experienced such hallucinations.  

He was not suicidal or homicidal.  He exhibited a high level 
of verbal analysis skills and verbal abstracting skills.  The 
examiner did find, however, that the Veteran demonstrated 
considerable difficulty with work functions due to his mental 
health issues.  Specifically, he opined that the Veteran's 
PTSD with associated depression, irritability, and 
nervousness produced a considerable level of social and 
occupational dysfunction.  

VA treatment records dated from January 2005 to January 2006 
reveal ongoing treatment for PTSD.  The Veteran initially 
reported a history of suicidal ideation in Iraq and current 
feelings of intense anxiety when around other people in 
January 2005.  The VA physician noted that his mood and 
affect were anxious, but indicated no current homicidal or 
suicidal ideation.  A psychiatric treatment note from later 
that month indicated that he was alert and oriented as to 
person, time, and place.  

In July 2005, the Veteran complained of depression and panic 
attacks, claiming that he was no longer able to work.  In 
October 2005, he stated that his medications were not working 
and that he was experiencing homicidal thoughts.  His 
physician noted the presence of anxiety and thoughts of harm 
to others. 

Significantly, the overall evidence of record does not 
indicate that his PTSD has caused speech disorders.  His 
thought processes have similarly been assessed as normal.  
Further, the evidence throughout the record demonstrates 
intact judgment and insight.  Moreover, the Veteran did not 
exhibit impairment of short- and long-term memory.  

Next, the evidence of record does not reflect that the 
Veteran suffered from regular panic attacks; rather, he only 
suffered from anxiety when around others.  The evidence 
throughout the rating period does indicate some symptoms of 
social isolation and avoidance, such as having very few 
friends and ceasing contact with his fellow servicemen for 
several months.  

Although a review of the record indicates that the Veteran 
preferred to be alone and kept to himself, there is evidence 
that he was able to maintain social relationships.  For 
example, he indicated that he shared an apartment with his 
girlfriend and that the two got along "all right."   

Despite the social isolation and single report of suicidal 
ideation detailed above, the overall evidence does not show 
that his PTSD symptoms have caused impairment such as to 
warrant the next-higher 50 percent evaluation under the 
general rating formula for mental disorders for the period 
prior to January 13, 2006.  

The Board has also considered the Veteran's Global Assessment 
of Functioning (GAF) scores assigned at VA outpatient 
treatment visits and at his VA examinations. GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM IV)).

Here, the March 2005 VA examiner assigned a GAF score of 52.  
VA outpatient treatment records revealed a score of 45 in 
October 2005.  Therefore, the GAF scores referable to the 
Veteran's PTSD range from 45 to 52.  

In this regard, the Board notes that scores ranging from 41 
to 50 reflect serious symptoms or any serious impairment in 
social, occupational, or school functioning.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 45 to 50, a higher rating is not 
warranted on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  

Indeed, as discussed above, the competent evidence does not 
show any speech disorders.  Furthermore, regular panic 
attacks occurring in excess of once per week were not 
reported during this period.  Although the Veteran 
demonstrated symptoms of social isolation, he was still able 
to maintain some meaningful interpersonal relationships.  

Here, the higher GAF scores (52) are most consistent with the 
Veteran's actual disability picture.  Based on the above, an 
evaluation in excess of 30 percent is not warranted for the 
period prior to January 13, 2006.  In reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate. 

PTSD in Excess of 50 Percent Since January 13, 2006

As mentioned above, in an August 2009 rating decision, the RO 
increased the Veteran's rating to 50 percent effective 
January 2006, the date of psychiatric assessments conducted 
in the development of his claim for SSA disability benefits.  

In order to be entitled to the next-higher 70 percent rating, 
the evidence must show occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and spatial disorientation; 
neglect of personal appearance and hygiene; and inability to 
establish and maintain effective relationships.  

After reviewing the evidence of record, the weight of the 
evidence does not support an evaluation in excess of 50 
percent for PTSD for the period since January 13, 2006, as 
will be discussed below.

The Veteran's PTSD was increased to 50 percent on the basis 
of psychological assessments conducted to develop his claim 
for SSA disability benefits.  One of these assessment, a 
January 2006 psychological report, indicated that he had been 
unemployed since February 2005 after he got startled and 
inadvertently "hurt someone" at his discount department 
store job.  

The January 2006 examiner indicated poor eye contact as well 
as shaky and fidgety behavior.  He was oriented as to person, 
place, time, and purpose of the appointment.  His affect was 
anxious and his mood was appropriate.  He reported 
contemplating hurting himself after an altercation with his 
mother in December 2005 which led to him spending a day in 
the emergency room and having his medication doubled, 
although he denied any suicidal plan or intent.  

His speech was pressured but with good volume and tone.  He 
reported almost killing three civilians after he separated 
from service as well as seeing "real gas when a fake bomb 
exploded," but no additional details were provided.  His 
remote memory was intact and his judgment and insight were 
fair.  The examiner found the information obtained during the 
examination to be reliable.  

Furthermore, the Veteran was afforded a VA PTSD examination 
in August 2009, at which time he was again diagnosed with 
PTSD.  He was still unemployed and lived in Georgia where he 
shared an apartment with his girlfriend and her young son.  
He described enjoying playing with his girlfriend's son and 
being visited by his nephew, although he claimed that he did 
not otherwise socialize.  He stated that he and his 
girlfriend did not fight.  He reported hypervigilance, 
irritability, anger outbursts, and anxiousness.  

Upon psychological examination, the Veteran's speech was 
spontaneous and his psychomotor activity was restless.  His 
affect was appropriate and his mood was anxious.  His 
attention was intact and his thought process and thought 
content were unremarkable.  He did not suffer from delusions 
or hallucinations and he understood the outcome of his 
behavior.  His intelligence was average and he understood 
that he had a problem.  

He described sleep impairment, stating that he only slept 
three to four hours per night due to recurrent distressing 
nightmares of in-service traumatic events.  He did not 
exhibit inappropriate or obsessive/ritualistic behavior.  He 
did report suffering from panic attacks in crowds, but stayed 
in the house to avoid situations that would result in panic 
attacks.  

Importantly, there were no episodes of violence or suicidal 
or homicidal thoughts.  He exhibited good impulse control.  
His remote and recent memory were normal, while his immediate 
memory was mildly impaired.  

Significantly, the evidence for the period since January 13, 
2006, did not reveal symptoms as suicidal ideation; 
obsessional rituals; illogical speech, near-continuous panic 
or depression, impaired impulse control, or neglect of 
personal appearance and hygiene.  

The Board has also considered the Veteran's GAF scores 
assigned in the SSA disability assessment and the VA 
examination.  Here, the January 2006 SSA disability examiner 
assigned a GAF score of 55.  The August 2009 VA examiner 
assigned a GAF score of 45.  In May 2006, his VA treatment 
records indicated a GAF score of 48.  Therefore, the GAF 
scores referable to the Veteran's PTSD range from 45 to 55 
during this period.

In this regard, the Board notes that scores ranging from 41 
to 50 reflect serious symptoms or any serious impairment in 
social, occupational, or school functioning.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 45 to 50, a higher rating is not 
warranted on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  

Indeed, as discussed above, the competent evidence does not 
show any current suicidal ideation, obsessional rituals, 
illogical speech, near-continuous panic or depression, 
impaired impulse control, or neglect of personal appearance 
and hygiene.  Significantly, he denied any suicidal plan or 
intent at his most recent VA examination in August 2009.  

Here, the higher GAF scores (55) are most consistent with the 
Veteran's actual disability picture.  Based on the above, an 
evaluation in excess of 50 percent is not warranted for the 
period since January 13, 2006.  In reaching this conclusion, 
the benefit of the doubt doctrine has been applied where 
appropriate. 

Asthma in Excess of 10 Percent

The Veteran seeks a higher evaluation for his service-
connected asthma.  Service connection was established for 
asthma in the May 2005 decision on appeal.  At that time, the 
RO assigned an evaluation of 10 percent disabling under DC 
6602 effective July 2004.  He appealed.  

In order to warrant a 30 percent evaluation under DC 6602, 
pulmonary function tests (PFTs) must show:

?	FEV-1 of 56- to 70-percent 
predicated;
?	FEV-1/FVC of 56 to 70 percent;
?	daily inhalational or oral 
bronchodilator therapy; or
?	inhalational anti-inflammatory 
medication.

Here, the Veteran was afforded a pulmonary function test in 
March 2005, which revealed (all post-bronchodilator) readings 
as follows:  FEV-1 of 92.9 percent predicated, and an FEV-
1/FVC ratio of 77 percent.  Furthermore, the examiner 
indicated that the Veteran was not using any inhalers or 
medicine to treat his asthma and that his pulmonary function 
tests demonstrated "mild" obstruction.  

The Veteran's VA treatment records do not reveal treatment 
for asthma.  To the contrary, a May 2005 VA treatment note 
reported, "[c]lear bilateral breath sounds with good air 
entry."  An October 2005 note indicated that he was clear to 
auscultation, bilaterally, with no wheezes, rhonchi, or 
rales.  

As such, the Board finds that the criteria for the next 
higher rating of 30 percent have not been met.  In reaching 
this conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.

Compensable Rating for Bilateral Pes Planus

The Veteran seeks a higher evaluation for bilateral pes 
planus.  Service connection was established for pes planus in 
the May 2005 decision on appeal.  At that time, the RO 
assigned a noncompensable evaluation under DC 5276 effective 
July 2004.  He appealed.  

Under DC 5276, a noncompensable evaluation is assigned with 
evidence of mild acquired flatfoot with symptoms relieved by 
built-up shoe or arch support.  To warrant the next higher 
rating of 10 percent, there must be evidence of moderate 
acquired flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, and pain 
on manipulation and use of the feet, bilateral or unilateral.  

Here, the March 2005 VA examination revealed pes planus 
valgus with limitation of function due to mild pain in the 
right foot.  Upon objective examination, there were no gait 
or functional limitations on standing and walking.  There was 
no objective evidence of painful motion, edema, instability, 
weakness, or tenderness.  The Veteran exhibited mild problems 
with walking on his toes but could walk on his heels without 
any problems.  His posture upon standing and squatting was 
within normal limits.  There was a mild degree of valgus 
which was not correctable upon manipulation.  

VA treatment records are silent for treatment of pes planus.  
To the contrary, an October 2005 treatment note indicated 
that his extremities were without edema, cyanosis, or 
clubbing.  

As this evidence does not demonstrate a weight-bearing line 
over or medial to the great toe or inward bowing of the tendo 
achillis, the Board finds that the criteria for a compensable 
rating have not been met.  In reaching this conclusion, the 
benefit of the doubt doctrine has been applied where 
appropriate.

Compensable Rating for Hypertension

The Veteran seeks a higher evaluation for hypertension.  
Service connection was established for hypertension in the 
May 2005 decision on appeal.  At that time, the RO assigned a 
noncompensable evaluation under DC 7101 effective to March 
2005.  He appealed. 

In order to warrant a compensable evaluation under DC 7101, 
the evidence must show:

?	diastolic pressure predominantly 100 
or more;
?	systolic pressure predominantly 160 
or more; or
?	minimum evaluation for an individual 
with a history of diastolic pressure 
predominantly 100 or more who 
requires continuous medication for 
control.

Here, service treatment records reveal blood pressure 
readings of 163/70 in May 2004, and readings of 154/94 and 
138/81 in June 2004.  

Blood pressure readings at his March 2005 VA examination were 
146/98 mm Hg in the right arm and 149/85 mm Hg in the left 
arm.  The examiner diagnosed him with increased blood 
pressure with hypertension.  A subsequent blood pressure 
reading in October 2005 was 160/86 mm Hg.  

Although there is one systolic pressure reading of 160 in 
October 2005, the Board finds that the Veteran's systolic 
pressure is not predominantly 160 or greater.  Moreover, the 
evidence does not show that he required blood pressure 
medication.  

As such, the Board finds that the criteria for a compensable 
rating have not been met.  In reaching this conclusion, the 
benefit of the doubt doctrine has been applied where 
appropriate.

With respect to all claims, the Board has also considered the 
Veteran's statements.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders according to the appropriate 
diagnostic codes. 

Such competent evidence concerning the nature and extent of 
the Veteran's disabilities has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings directly address the 
criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.

III.  TDIU

In the various treatment records and written statements 
submitted in support of his claim, the Veteran asserts that 
he is unable to secure or follow a substantially gainful 
occupation as a result of service-connected PTSD.  

A request for a TDIU, whether expressly raised by a veteran 
or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim 
for increased compensation.  In other words, if the claimant 
or the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2009).  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability: that is, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2009).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  

Where a veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where a veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  See 38 C.F.R. § 4.16(b) (2009).  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or a veteran's 
advancing age.  See 38 C.F.R. §§ 3.341(a), 4.19 (2009); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When 
reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the veteran's favor.  See 38 C.F.R. 
§ 4.3 (2009).  

In this case, the Veteran is service-connected for PTSD (50 
percent), asthma (10 percent), bilateral pes planus (0 
percent), and hypertension (0 percent), with a combined 
service-connected disability rating of 60 percent.  See 38 
C.F.R. § 4.25 (combined ratings table).  Thus, the percentage 
criteria for TDIU are not met.  See 38 C.F.R. § 4.16(a) 
(2009).  

As the Veteran fails to meet the applicable percentage 
standards, the Board will now consider whether he is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  Relevant 
factors include, but are not limited to, the nature of his 
service connected disabilities, employment history, education 
and level of vocational attainment.  See 38 C.F.R. § 4.16(b) 
(2009).  

As mentioned above, the record reveals that the Veteran was 
employed as a forklift operator at a discount department 
store following service.  However, he stopped working in 
February 2005 after suffering a panic attack on the job and 
injuring someone.  

In the January 2006 psychological report undertaken to 
develop his claim for SSA disability benefits, the examiner 
opined that his social interactions were limited and he would 
not be able to relate to the general public without 
displaying aberrant behavior due to his severe symptoms of 
PTSD and intermittent explosive disorder.  The examiner 
further indicated that adaptation is sufficient for avoiding 
ordinary hazards and setting realistic goals but he would 
have difficulty in adjusting to changes in routine.  Given 
his current level of PTSD symptomatology, his prognosis for 
recovery within 12 months was "poor."

In a February 2006 Mental Residual Functional Capacity 
Assessment undertaken to develop his claim for SSA disability 
benefits, the Veteran's ability to maintain attention and 
concentration for extended periods as well as his ability to 
interact appropriately with the general public were found to 
be markedly limited.  His ability to perform activities 
within a schedule and complete a normal workday and workweek 
without interruptions from psychologically-based symptoms was 
found to be moderately limited.  The examiner described 
serious limitations in terms of ability to sustain effective 
functioning over a 40-hour workweek basis and found that the 
Veteran was "substantially" limited based on psychiatric 
factors.  

Based on this evidence, the SSA awarded disability benefits 
effective June 2005.  The primary diagnosis was "anxiety-
related disorder," with no established secondary diagnosis.  

In addition, the examiner at the Veteran's August 2009 VA 
PTSD examination opined that the Veteran would not be able to 
handle the accountability factors associated with gainful 
employment.  The examiner noted that he had become 
increasingly isolated over the years and therefore had become 
increasingly anxious when outside his house.  His symptoms 
would "most certainly" increase if he were to attempt to 
join the workforce.  

The examiner concluded that there was total occupational and 
social impairment due to PTSD symptomatology alone.  The 
Veteran indicated that he was too angry to interact with 
other people and experiences panic attacks whenever he is 
around people he does not know.  He was not interested in 
vocational rehabilitation or seeking employment.  

After a review of the entire record, the Board finds that the 
evidence shows that the Veteran's service-connected 
disabilities, particularly his PTSD, preclude more than 
marginal employment.  All medical opinions to date indicate 
that he is unemployable due to his service-connected 
disabilities.  Affording the Veteran the benefit of the 
doubt, the Board finds that the criteria for an 
extraschedular rating due to individual unemployability have 
been met.  

IV.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran's claims arise from his disagreement with 
the initial evaluations following the grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, VA treatment records, and SSA 
records with the claims folder, and he was afforded VA 
examinations in March 2005 and August 2009.  The Board finds 
that these examinations were adequate for evaluation 
purposes.  Specifically, the examiners reviewed the claims 
file, interviewed the Veteran, and conducted physical 
examinations.  There is no indication that the VA examiner 
was not fully aware of the Veteran's past medical history or 
that he misstated any relevant fact.  

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 






	(CONTINUED ON NEXT PAGE)




ORDER

The Board's October 5, 2009, decision is vacated.

A rating in excess of 30 percent for PTSD prior to January 
13, 2006, is denied.

A rating in excess of 50 percent for PTSD since January 13, 
2006, is denied.

A rating in excess of 10 percent for asthma is denied

A compensable rating for bilateral pes planus valgus is 
denied.

A compensable rating for hypertension is denied.

TDIU is granted.



	                        
____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

